UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1043


In Re:   CHARLES DOGAN, JR.,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                         (2:96-cr-00066-1)


Submitted:   April 22, 2010                  Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Charles Dogan, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Dogan, Jr., filed a petition for an original

writ   of   habeas    corpus    challenging    his    1997   conviction    for

possession with intent to distribute cocaine base.                 This court

ordinarily declines to entertain original habeas petitions filed

under 28 U.S.C. § 2241 (2006), and this case provides no reason

to depart from the general rule.              Moreover, we find that the

interests of justice would not be served by transferring the

case to the district court.         See 28 U.S.C. § 1631 (2006); Fed.

R. App. P. 22(a).           Accordingly, we dismiss the petition.            We

dispense    with     oral    argument   because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DISMISSED




                                        2